08/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0070


                                      DA 22-0070
                                   _________________

DAVID SNYDERS,

             Plaintiff and Appellant,

      v.                                                           ORDER

PROFESSIONAL PROPERTY MANAGEMENT,

             Defendant and Appellee,
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to David Snyders, to all counsel of
record, and to the Honorable Robert L. Deschamps, III, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 31 2022